Title: From Louisa Catherine Johnson Adams to Thomas Boylston Adams, 15 March 1819
From: Adams, Louisa Catherine Johnson
To: Adams, Thomas Boylston


				
					Dear Brother
					Washington 15 March 1819
				
				Your Letter of the 6th was brought to me yesterday and made me laugh heartily—I congratulate you on having so happily terminated a day so laborious as the 24 Feby. which however appears to have been productive of considerable pleasure to you.—But am sorry that my epistle should have added to your burthen—I am most thankful to you for what you did in regard to my Shares—I had taken a fancy to this Republican Institution without knowing any thing concerning it and had been desirous that Mr. A. should know nothing about the matter. As the thing now stands I feel a sort of difficulty in gratifying my wish as it would grieve me to do any thing indelicate or that should have the most distant appearance of conniving at any political scheme which could implicate my family—I therefore leave it to your judgement to do that which is most prudent—The Sum is so small I never anticipated that its growth would be of much benefit and I did it merely by way of sharing the kindness of their Grandmother who seemed to me to have a better title to it than I could boast—and they would esteem the motive by which I was actuated and feel at least that their Mother gave all she had to give—Are you laughing at me when you speak of my diary? were it worth your perusal I Dare say you could see it—but I am astonished at your fathers patience in reading with pleasure the nonsensical ravings of a wild and often frequently frequently foolishly extravagant imagination—which has often been checked but never corrected—My head is full of subjects of every various kind, crude, undigested, and often ill understood; and I write at random without stopping to admit a doubt of propriety—he kindly bears with my follies, and as it is a novelty to him, it affords him some degree of amusement—From him I do not fear the eye of criticism, or the lash of scorn, because he will duly appreciate the desire I have felt and still feel to contribute a little, towards lightening the solitary hours he is still doomed to pass on this little Ball of Earth—Your knowledge of your Brothers character is great, very great, yet even you misjudge him sometimes; he is not “a faultless monster that the world ne’er saw,” but take him all in all” few equal and none surpass him: errors fall to the lot of human nature, and those are the greatest who have the fewest and the smallest share—Those he possesses are more really injurious to himself as a public man, than hurtful to any human being, and are fully balanced by countless worth, which an intimacy like yours must have felt, appreciated, and acknowledged—I write you this because I know your affection for him to be sincere, and capable of withstanding the rudest shocks—On the subject of Mrs. Morton I can only say, that I have heard her admired as an accomplished, and lovely woman but her or his application would be better addressed to any other quarter, as no interference is admissible on such questions—Present me most affectionately to your family, and tell your daughter her copy would have been welcome, and dare say I should have thought better of it than her modestly led her to do—I will return you the original next week, which is a proud proof of your patriotism, and your delight in the real welfare and propriety of your Country—In which feeling I accord more sincerely than in that of your Resentment to your affectionate Sister
				
					L. C. Adams
				
				
			